Citation Nr: 1516648	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spinal stenosis, left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) regional office in Newark, New Jersey (RO), which granted entitlement to service connection for lumbar spinal stenosis, left lumbar radiculopathy, as secondary to service-connected post-operative residuals of herniated nucleus pulposus of L5-S1, and assigned a 10 percent rating effective May 26, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The contentions in the December 2014 Informal Presentation, which refer to pain, sensory loss, and loss of muscle strength, appear to indicate that the Veteran's lumbar spinal stenosis, left lumbar radiculopathy have increased in severity since he was last examined by VA.  The Board also notes that it has been over three and a half years since the most recent VA compensation and pension evaluation of the Veteran's lumbar spine in July 2011.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected lumbar spinal stenosis, left lumbar radiculopathy.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected lumbar spinal stenosis, left lumbar radiculopathy.  The claims file, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's lumbar spinal stenosis, left lumbar radiculopathy, in accordance with applicable VA rating criteria.  A complete rationale for all opinions must be provided.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above low back evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

3.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an initial rating in excess of 10 percent for lumbar spinal stenosis, left lumbar radiculopathy.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

